Citation Nr: 1714784	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-22 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Propriety of the reduction in evaluation from 100 percent to 30 percent for chronic obstructive pulmonary disease (COPD), effective April 1, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1976 to April 1986. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA) which reduced the Veteran's rating for COPD from 100 percent to 30 percent, effective April 1, 2011.  

In August 2010, the Veteran was afforded a pre-decisional personal hearing as to the proposed reduction of his COPD disability rating.  

In May 2015, the Board remanded the claim for further development.  The matter has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO assigned a 100 percent disability rating for COPD, effective December 9, 2005.

2.  In February 2010, the RO proposed a reduction of the disability rating assigned for COPD from 100 percent to noncompensable.

3.  In a January 2011 rating decision, the RO effectuated the proposed reduction of the disability rating for COPD from 100 percent disabling to 30 percent, effective April 1, 2011.

4.  The RO observed the procedural safeguards set forth in 38 C.F.R. § 3.105(e) prior to reducing the disability rating at issue, including issuing a rating decision proposing the reduction and affording the Veteran the opportunity to present additional evidence and request a predetermination hearing.

5.  At the time of the April 1, 2011, reduction, the 100 percent disability rating for COPD had been in effect since December 9, 2005, which was a period of more than five years.

6.  At the time of the reduction, the record did not establish that a material improvement of the Veteran's service-connected COPD had actually occurred which resulted in an improvement in his ability to function under the ordinary conditions of life.


CONCLUSION OF LAW

Restoration of the 100 percent disability rating for COPD, effective April 1, 2011, is warranted.  38 U.S.C.A. §§ 1155, 5112, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.97, Diagnostic Code 6604 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of background, in a May 1996 rating decision, the RO granted service connection for COPD and assigned an initial 10 percent disability rating effective February 27, 1996.  In November 2005, the Veteran filed a claim for entitlement to an increased rating for his COPD.  He was afforded a VA examination for his COPD in February 2006, and, based on the results of this examination showing percent predicted FEV-1 of 33 percent, in a June 2006 rating decision, the RO assigned a 100 percent disability rating for COPD, effective December 9, 2005.  

In February 2010, the RO scheduled the Veteran for a special review examination for his service-connected COPD.  The Veteran failed to report for this examination.  In February 2010, the RO proposed a reduction of the disability rating assigned for COPD from 100 percent to noncompensable, citing the Veteran's failure to report for his scheduled examination without good cause.  

In March 2010, the Veteran requested to reschedule his VA examination.  The Veteran was afforded a VA examination in April 2010.  In August 2010, he was also afforded a pre-decisional personal hearing as to the proposed reduction of his COPD disability rating.  In a January 2011 rating decision, the RO effectuated the proposed reduction of the disability rating for COPD from 100 percent disabling to 30 percent, effective April 1, 2011, based on the results of the April 2010 pulmonary function testing and the fact that the Veteran was prescribed Albuterol to treat his condition.  The Veteran appealed the January 2011 rating decision.

Initially, the Board observes 38 C.F.R. § 3.105 outlines a set of procedural safeguards governing rating reductions, which are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  In the instant case, the RO procedurally complied with 38 C.F.R. § 3.105 regarding the manner in which the Veteran was given notice of the proposed rating reduction and the implementation of that reduction.  Notice of the proposed rating reduction, including the evidentiary basis for this proposal, was provided to the Veteran in February 2010.  This notice also informed the Veteran that he could submit additional evidence to show that the compensation payments should not be reduced and advised him of his right to request a pre-decisional personal hearing.  As the RO has fulfilled its procedural requirements set forth under 38 C.F.R. § 3.105 for rating reductions, the Board will now consider the propriety of the rating reduction.

At the time the reduction became effective, April 1, 2011, the 100 percent rating for the Veteran's COPD had been continuously in effect since December 9, 2005, a period of over five years.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable.

The provisions of 38 C.F.R. § 3.344(a) and (b) provide that, where a veteran's schedular rating has been both continuous and stable for five years or more, the rating may be reduced only if the examination upon which the reduction is based is at least as full and complete as the examination used to establish the higher evaluation.  A rating that has been in effect for more than five years will not be reduced on any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The rating agency must also take into consideration whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown v. Brown, supra; Kitchens v. Brown, 7 Vet. App. 320 (1995).

The 100 percent rating for the Veteran's COPD was assigned by applying the criteria set forth in VA's Rating Schedule.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Veteran's COPD has been rated under 38 C.F.R. Diagnostic Code 6604, which provides a 10 percent evaluation for pulmonary function tests showing FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  A 30 percent evaluation requires FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) 56 to 65 percent predicted.  A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97 (2015), Diagnostic Code 6604.

In determining whether the reduction at issue in this case complies with the provisions of 38 C.F.R. § 3.344(a), the Board has reviewed the entire record.  Here, the Veteran was afforded VA examinations in February 2006 and April 2010.  He was also afforded pulmonary function testing in April 2012.  More recently, the Veteran submitted private pulmonary function testing results dated in March 2014.  He has received treatment for his respiratory disability at a VA medical center.

At his February 2006 VA examination, the examiner noted that the Veteran's COPD affected his body weight, going from 170 pounds to 205 pounds within a 12-month period.  The Veteran had a cough with purulent sputum and shortness of breath with walking one city block.  He denied suffering from any episodes of respiratory failure requiring respiration assistance from a machine.  He required inhalation of anti-inflammatory medication, bronchodilator by inhalation and by mouth daily.  The Veteran's chest x-ray was within normal limits.  His pre-bronchodilator predicted FEV-1 was 33 percent.  His post-bronchodilator predicted FEV-1 was 9 percent.  There were no noted FEV-1/FVC or DLCO testing results.  The examiner explained that the Veteran's pulmonary function testing results were sufficient to evaluate his pulmonary status.  The examiner changed the diagnosis of COPD to restrictive lung disease.  The examiner explained this change in diagnosis was because of minimal obstruction in the pulmonary function testing.  The Veteran did not have any complications secondary to his pulmonary disease.

In a VA hospital report dated in January 2008, the Veteran complained of increasing dyspnea.  The physician noted a diagnosis of coronary artery disease.  The physician also noted that progression of the Veteran's pulmonary disease was possible.  The Veteran's VA medication list indicated that he was prescribed Albuterol to treat his respiratory condition.

In a private emergency nursing record dated in July 2009, the Veteran complained of shortness of breath.  The Veteran's respiratory system was evaluated as "mild."  The Veteran received Albuterol from emergency medical services.  A chest x-ray did not demonstrate any evidence of an acute cardiopulmonary process.  

At his April 2010 VA examination, the Veteran reported that he had been "essentially stable" since his last examination.  He denied being hospitalized or treatment with antibiotics.  He had a productive white cough and sputum daily without hemoptysis or anorexia.  The Veteran's dyspnea on exertion limited him to walking a flat one half of a mile before becoming short of breath.  He could only walk a quarter of a mile on a hill.  He was not asthmatic.  His treatment consisted of a Combivent inhaler two puffs, four times a day.  He had no need for oxygen.  He denied any periods of incapacitation over the past year, defined as requiring bed rest and treatment by a physician.  His weight was stable, between 162 and 170 pounds.  On examination, he had some wheezes in the right middle lobe.  His chest x-ray was unremarkable.

His pre-bronchodilator FVC was 2.6 (64 percent); FEV-1 was 1.5 (46 percent); and FEV-1/FVC was 57.94.  His post bronchodilator FVC was 3.2; FEV-1 was 2.0 (62 percent); and FEV-1/FVC was 62.60.  The examiner indicated that the Veteran's DLCO was 18 percent.  The examiner indicated that the pulmonary function tests revealed reduced FVC, FEV-1, FEV-1/FVC ratios with a marked bronchodilator response.  The Veteran also had a decreased diffusing capacity, and his lung volumes were increased for TLC, RV, RV to TLC ratio, and FRC with a normal vital capacity.  The pulmonary function testing revealed a severe obstructive ventilatory defect with a significant response to bronchodilators.  Lung volume suggested hyperinflation and mildly reduced gas transfer.  The examiner indicated that these findings were consistent with a diagnosis of pulmonary emphysema.  

At his pre-decisional hearing in August 2010, the Veteran testified that he had respiratory failure in 2009, where an ambulance was called.  He indicated that his respiratory condition had worsened, because he had daily exacerbations which required medication.  He reported that he used Combivent to treat this condition.

In a February 2012 VA treatment record, the Veteran complained that his lungs were worsening, as he was using his inhaler more frequently than he used to.  It was noted that he was on Combivent prn (when necessary), and lately was using it every four to six hours.  He did not report any acute changes in his breathing, but instead felt it slowly worsened.  The treating VA physician ordered Formoterol twice a day and continued the Combivent when necessary.

Pulmonary function testing in April 2012 revealed pre-bronchodilator predicted FVC of 63 percent; FEV-1 of 52 percent; and FEV-1/FVC of 83 percent.  Post-bronchodilator predicted FVC was 72 percent; FEV-1 was 64 percent; and FEV-1/FVC was 90 percent.  The Veteran's DLCO was 73 percent.  The impression was moderate obstructive ventilatory defect indicated by the reductions in FEV-1 and FEV-1/FVC ratio.  The examiner noted significant improvement in FVC and FEV-1 following inhalation of bronchodilator.  The Veteran had normal static lung volumes except for reductions in VC and ERV, and air trapping indicated by the elevated RV and RV/TLC ratio.  The Veteran had mildly impaired diffusing capacity and normal resting SaO2 (98 percent).  The examiner noted that there was some blunting of the inspiratory limb of the flow volume loop on the pre-bronchodilator spirometry testing, raising a question of variable extrathoracic upper airway obstruction.  The examiner recommended clinical correlation.  Compared to the prior study from December 2005, the examiner noted slight interim decline in pre-bronchodilator dynamic flow rates and slight reduction in TLC and VC.

In a July 2012 addendum (which was requested to clarify the April 2010 and April 2012 pulmonary function testing results), the medical attending noted that the Global Initiative for Obstructive Lung Diseases (GOLD) used the "percent predicted FEV-1" to assess the severity of COPD.  The examiner explained that given the above, the percent predicted FEV-1 is the pulmonary function testing result that most accurately reflected the level of disability from COPD.

Private pulmonary function testing dated in March 2014 revealed pre-bronchodilator predicted FVC of 63 percent; FEV-1 of 38 percent; and FEV-1/FVC of 47 percent.  Post-bronchodilator predicted FVC was 70 percent; FEV-1 was 41 percent; and FEV-1/FVC was 46 percent.  The Veteran's DLCO was 53 percent.  The interpretation was moderately reduced vital capacity and severely reduced FEV-1.  The physician indicated that FEV-1/FVC and expiratory flow rates were also reduced.  The physician indicated that there was no change in the flow volume loop after inhaled bronchodilator.  TLC was normal, but FRC and RV were increased.  Diffusing capacity was moderately reduced.  Arterial pH, PCO2, and PO2 were normal.  Carboxyhemoglobin was increased.  The impression was severe obstructive ventilatory defect with hyperinflation, air trapping, and moderate reduction in diffusing capacity.  The physician noted that there was no change after inhaled bronchodilator and adequate ventilation with normal gas exchange.  The physician noted that these findings were consistent with severe emphysema in an active smoker.

The issue here is whether a sustained improvement in the Veteran's respiratory disability occurred.  See 38 C.F.R. § 3.344.  As stated above, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282 (1992).  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 3.344, 4.1, 4.2; see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).  

In this case, based on the history of the Veteran's respiratory disability, the clinical findings, and the Veteran's reported symptoms and functional impairment, the Board finds that the Veteran's disability rating for his service-connected COPD should not have been reduced.  The purpose behind 38 C.F.R. § 3.344 is to ensure there is actual sustained improvement in a disability before reduction.  

The Board observes that only one examination was conducted prior to the reduction at issue here.  The RO appears to have based its determination that the Veteran's service-connected COPD had improved on the results of the April 2010 pulmonary function testing and the VA medication list showing treatment with Albuterol.  However, comparing the results of the February 2006 VA examination with the April 2010 VA examination does not support the conclusion that there had been improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.  In this regard, although the pulmonary function testing in April 2010 showed improved "percent predicted FEV-1" values, at both examinations, the Veteran's respiratory complaints were essentially unchanged and he was receiving the same type of treatment (inhalation of anti-inflammatory medication, bronchodilator by inhalation and by mouth daily). 

The record reflects no consideration by the RO or the April 2010 examiner as to whether all of the evidence of record clearly warranted the conclusion that sustained improvement in the Veteran's respiratory disability had been demonstrated.  Rather, it appears that the RO reduced the rating based solely on one pulmonary function test without consideration of whether that test reflected temporary or episodic improvement.  The record lacks any indication that the RO considered whether the evidence clearly warranted the conclusion that sustained improvement in the Veteran's service-connected respiratory disability had been demonstrated and whether such improvement would be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  

The Board acknowledges that the post-reduction April 2012 pulmonary function testing continued to show improved "percent predicted FEV-1" values.  However, the evidence of record does not indicate that the objective improvement in "percent predicted FEV-1" values reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In examining the record in its entirety, the Board notes that the Veteran has consistently reported daily exacerbations which required medication, and that those episodes had been occurring more frequently and lasting longer.  In fact, in February 2012, he was prescribed additional medication (Formoterol) in light of his complaints of worsening respiratory impairment and increased use of his inhalers.  The Veteran has consistently complained of significant functional impairment, including dyspnea on exertion, an inability to walk long distances without shortness of breath, and a daily productive cough with sputum.  The Veteran has at no time stated (and the evidence has not shown) that his ability to perform everyday functions has improved.  Absent consideration of the Veteran's subjective complaints, the Board concludes that the results of the April 2010 pulmonary function test is insufficient to demonstrate sustained improvement of the Veteran's service-connected respiratory disability, as well as an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  

In fact, the Board observes that additional evidence submitted by the Veteran after the reduction at issue includes private pulmonary function testing results dated in March 2014 showing severely reduced FEV-1 resulting in severe obstructive ventilatory defect with hyperinflation, air trapping, and moderate reduction in diffusing capacity.  The March 2014 testing reflected "percent predicted FEV-1" values more or less consistent with a 100 percent rating (38 pre-bronchodilator and 41 post-bronchodilator).  See 38 C.F.R. § 4.97, Diagnostic Code 6604 (providing a 100 percent rating for COPD where FEV-1 is less than 40 percent of predicted value).  

For the foregoing reasons and bases, the Board has found that the 100 percent rating for the Veteran's service-connected COPD was improperly reduced and must therefore be restored.  See generally 38 C.F.R. § 3.344.



ORDER

The claim for restoration of the 100 percent rating for the service-connected COPD as of April 1, 2011, is granted, subject to the statutes and regulations governing the payment of retroactive VA compensation.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


